Citation Nr: 1510866	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-06 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether the reduction from a 30 percent to a noncompensable rating for right knee tear, anterior cruciate ligament, strain medial collateral ligament and tear of meniscus, status post surgical repair with autologous graft and scars (limitation of right knee extension) was proper.

2.  Entitlement to an increased rating for the right knee, currently evaluated as 10 percent disabling for limitation of flexion under Diagnostic Code 5299-5260 and as noncompensable for limitation of extension under Diagnostic Code 5299-5261.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2001 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which reduced the rating for limitation of right leg extension from 30 to 0 percent, effective February 1, 2011.

The Board notes that, in an October 2009 rating decision, the RO reduced the rating for limitation of right knee extension from 30 to 0 percent, effective January 1, 2010, based on the Veteran's failure to appear at a VA examination to review the severity of his disability.  The Veteran filed a November 2009 notice of disagreement with regard to that rating decision.  Subsequently, in a July 2010 rating decision, the RO reinstated the previously reduced rating of 30 percent for limitation of right leg extension, effectively vacating the October 2009 reduction.  

The Board also notes that, in a May 2010 rating decision, the RO granted service connection for limitation of right knee flexion, rated as 10 percent disabling, effective December 18, 2009.  

Both the paper claims file and paperless claims file in VA's electronic records management systems have been reviewed.

The issue of an increased rating for the right knee is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The evidence shows that the Veteran's right knee disability, manifested as limitation of extension, has improved since the award of a 30 percent rating.


CONCLUSION OF LAW

The criteria for restoration of a 30 percent rating for limitation of right knee extension, from February 1, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Code 5299-5261 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran was afforded appropriate notice with regard to his increased rating claim in December 2009.  No further notice is required in this regard.

With regard to the propriety of the rating assigned for limitation of right leg extension, the provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when considered warranted by the evidence, but only after following certain procedural guidelines.  See also 38 C.F.R. § 4.1 (a disability may require re-ratings over time in accordance with changes in law, medical knowledge, and the Veteran's condition).  Per a July 2010 rating decision, the Veteran was informed of the proposal to reduce the disability rating assigned to limitation of right knee extension from 30 percent disabling to noncompensable.  Action taken to reduce the rating from 30 percent disabling to noncompensable, effective February 1, 2010, was taken pursuant to 38 C.F.R. § 3.105(e) in a November 2010 rating decision.

Thus, it is clear that the Veteran was given 60 days to present additional evidence to show that compensation payments should be continued at the 30 percent level.  It should also be pointed out that the initial reduction, taken within less than five years from the award of the 30 percent rating, is not governed by the provisions of 38 C.F.R. § 3.344(a)-(b) regarding stabilization of ratings.  See Collier v. Derwinski, 2 Vet. App. 247, 249 (1992).  Instead, a rating may be reduced on the basis of examination showing improvement.  38 C.F.R. § 3.344(c).

Concerning the duty to assist, the Board finds that all necessary development has been accomplished.  Pertinent to the present appeal, the Veteran underwent VA examinations in December 2009, June 2010, and June 2013.  The December 2009 VA examination did not address the limitation of right knee extension.  In view of this, the RO scheduled the Veteran for a new VA examination, which took place in June 2010 and did consider limitation of right knee extension.  Additionally, in his January 2013 substantive appeal, the Veteran stated that his right knee symptoms had increased.  This prompted the RO to schedule him for a new VA examination, which took place in June 2013.  The Board finds that such examination reports are collectively thorough and contain sufficient information to decide the issue currently under consideration.  See Massey v. Brown, 7 Vet. App. 204 (1994).

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.103(c)(2), 3.326; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Bryant v. Shinseki, 23 Vet. App. 488 (2010); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

II.  Analysis

The RO granted a 30 percent disability rating for the Veteran's limitation of left knee extension in an August 2007 rating decision but then reduced the disability rating to noncompensable, effective February 1, 2010, in a November 2010 rating decision.  The Veteran contends that this reduction was improper.

As already noted above, the procedural requirements for a reduction under 38 C.F.R. § 3.105(e) were appropriately followed here.  Thus, the Board may turn to the substance of the claim- whether the evidence shows actual improvement in the rated disability at issue.

In any case involving a rating reduction, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon a thorough examination.  

The provisions of 38 C.F.R. § 3.344(a) require a review of the entire record of examinations and the medical-industrial history to ascertain whether the recent examination was full and complete.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction. Ratings will not be reduced on any one examination, except where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated, and it is reasonably certain that any material improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344. 

If doubt remains, after according due consideration to all the evidence developed by the several items discussed in 38 C.F.R. § 3.344(a), the rating agency will continue the rating in effect, citing the former diagnosis with the new diagnosis in parentheses.  38 C.F.R. § 3.344(b).

The provisions of paragraphs 3.344(a) and 3.344(b) apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve. Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating. 38 C.F.R. § 3.344(c). 

The rating at issue was had been in effect for less than 5 years at the time of the reduction.  Thus, 38 C.F.R. § 3.344(a) and (b) are not for application.  Nevertheless, in any case to warrant a reduction, it must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).

The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  If there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt shall be resolved in favor of the Veteran.  In other words, a rating reduction must be supported by a preponderance of the evidence.  38 U.S.C.A. § 5107(a); see also Brown, 5 Vet. App. at 421.

In this case, the Veteran's right knee was rated under C.F.R. § 4.71a, Diagnostic Code 5299-5261 for limitation of extension.  See 38 C.F.R. § 4.27 (describing the use of hyphenated and analogous diagnostic codes to rate injuries and residuals).  His initial 30 percent rating was based on a July 2007 VA examination.  

At the time of the July 2007 VA examination, right knee extension was limited by pain to 22 degrees.  The Veteran complained of persistent pain.  His right knee felt weak, had easy fatigability, and would occasionally swell.  His activities of daily living at home were restricted in that he could not run and had pain if he made sudden turns.

During the December 2009 VA examination, the Veteran stated that he tried to run approximately twice a month but was limited by knee pain.  He also tried to work out on a treadmill around three times per week.  Additionally, he stated that his knee symptoms tended to flare-up in association with his normal work activities and any increased physical activity, such as working out on a treadmill or attempting to run.  With regard to occupational impairment, he indicated that he was sometimes required to stand for extended periods of time, and his knee symptoms somewhat limited him in this regard; nevertheless the use of a knee brace helped him to continue his work.

At the June 2010 VA examination the Veteran's right knee had full extension.  There was some discomfort but no additional limitations.  Strength and coordination were unimpaired.  No fatigue or endurance limitation was observed.  The examiner found that the Veteran had a reduced capacity for sports or high-impact training, and had not been able to run or play basketball.  Normal daily activities were not impaired and no additional limitations due to flare-ups were found.  

At the June 2013 VA examination there was no limitation of extension of his right knee or objective evidence of painful motion.  Functional loss of the right knee was characterized as less movement than normal, excess fatigability, pain on movement, swelling, and disturbance of locomotion.  Pain was reported pain with running or going down stairs; pain was rated at a level of 8 out of 10.

The Board finds that there has been an improvement of the Veteran's right knee based on a comparison of the examination findings in 2007 and those of the later examinations.  As stated above, the Veteran's rating of 30 percent was based on the August 2009 VA examination's finding of limitation of extension.  Subsequent VA examinations have not found any limitation of extension of the right knee.  The evidence also reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  In this regard, the Board notes that, in the August 2009 VA examination, the Veteran stated that he was unable to run.  Nevertheless, subsequent VA examinations indicate that he engaged in some running activity and also exercised on a treadmill with some regularity.  The Board acknowledges that the Veteran experienced some pain in association with this activity, but this does not change the fact that the evidence shows increased activity and hence increased functionality of the right knee.  Overall, the examinations beginning in December 2009 paint a picture of improvement over time.  The Board acknowledges that this improvement has not been a full recovery, as the Veteran has reported additional knee symptoms.  These symptoms, however, fall outside the scope of Diagnostic Code 5299-5260.  As explained below, the Board will remand the issue of an increased rating so that the AOJ can adjudicate all aspect of the Veteran's right knee disability under all applicable diagnostic codes.  

In summary, the preponderance of the evidence is against a finding of restoration of the 30 percent rating for limitation of right knee extension.  As such, the benefit of the doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to restoration of a 30 percent disability rating for limitation of right leg extension, from February 1, 2010, is denied.


REMAND

The Board finds that it is currently unable to properly adjudicate the issue of an increased evaluation for the right knee as the RO, in considering the reduction issue, only addressed the rating assignment for right knee extension; service connection is also in effect for right knee flexion.  In considering an increase, all facets of the right knee disability should be considered, including whether any additional ratings might be warranted for symptoms not presently contemplated, such as knee instability.

The last VA examination for the Veteran's knee was conducted in June 2013 and the last treatment records are dated in January 2011.  In his August 2013 and December 2014 appellate briefs, the Veteran's representative argued that the Veteran's right knee symptoms continue to warrant an increased rating.  To the extent that these statements suggest that the Veteran's knee symptoms have increased, the Board finds that a new VA examination is warranted.  The examination must consider all aspects of the Veteran's knee.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records, VA or otherwise.  If any identified records are not obtained, notify the Veteran of the attempts made, and what further actions will be taken.  

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his knee disability.  The examiner should note review of the claims file.  The examiner should measure and record all subjective and objective symptomatology, to include any limitation of motion or ankylosis and any functional impairment.  The examiner should report any additional limitation of motion, in degrees, due to weakened movement, excess fatigability, incoordination, flare-ups, or pain. This information is required by VA regulations as interpreted by the courts. The Veteran is competent to report limitation of motion during flare-ups.

3.  Thereafter, adjudicate the issue of whether the Veteran is entitled to an increased rating for his right knee.  In doing so, consider all aspects of the knee disability and account for all pertinent diagnostic codes, to include consideration of additional separate ratings for symptoms such as instability.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


